Citation Nr: 0733069	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
December 1960.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision.  The 
case was remanded by the Board in June 2006 and a 
supplemental statement of the case was issued in June 2007.  
The further development required in the Board's remand for 
the issue of entitlement to service connection for a 
psychiatric disability (notification letter and VA 
examination) has been undertaken and the appeal is now before 
the Board.  As the development required in the Board's remand 
for the issue of entitlement to service connection for left 
ear hearing loss has not been fulfilled, that issue is 
addressed below in the REMAND portion of the decision below.


FINDING OF FACT

The veteran does not have a confirmed diagnosis of a 
psychiatric disorder, to include PTSD, that was present in 
service or is related to events in service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for her; and 
4) the need to send the RO any additional evidence that 
pertains to her claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO of the veteran's claim for entitlement 
to service connection for PTSD, VA satisfied all but the last 
of the elements of the duty to notify in a September 2001 
letter which also outlined the specific evidence acceptable 
to prove an in-service personal assault.  This defective 
notice was followed by additional complete notification in 
August 2005.  Thereafter, the veteran was issued a 
supplemental statement of the case in June 2007 thereby 
curing the earlier defective notice.  The appellant has been 
provided the appropriate notice prior to the claims being 
adjudicated by the Board and prior to the last final 
adjudication by the RO.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records, as well as affording the veteran a 
VA examination regarding her claim for PTSD.  There does not 
appear to be any other evidence, VA or private, relevant to 
the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of her 
claim at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that she was the victim of an attempted 
rape in December1958 while on active duty and that she now 
has a psychiatric disability as a result of that in-service 
stressor incident.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  If a post-traumatic stress disorder claim is 
based on in- service personal assault, as here, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has submitted several written statements 
indicating her claim.  Nothing in the veteran's service 
medical or personnel records indicates an incident such as 
that described by the veteran.  Nor do they indicate any 
diagnosis or treatment regarding a psychiatric disorder in 
service.

The veteran's post-service medical records do indicate 
treatment for a psychiatric disorder.  An April 2000 
treatment note indicates a diagnosis of the veteran as having 
partner relationship problems.  A September 2000 treatment 
note indicates that the veteran had a positive depression 
screening but that no medications were necessary at that 
time.  The veteran's treating doctor and counselor have 
submitted written statements regarding the veteran's ongoing 
psychiatric treatment.  The veteran's counselor's letter 
stated that her "PTSD came about as a result of this assault 
while she was in the Navy, and that her depression is likely 
related to this same event."  Whereas, the doctor's letter 
indicated a diagnosis of the veteran as having dysthymic 
disorder and partner relational problems.

The most recent examination of the veteran was conducted in 
December 2006.  At this time the veteran was noted to have a 
diagnosis of partner relational problems.  The examiner was 
asked specifically if the veteran had PTSD and the examiner 
stated that the veteran did not.  The examiner was also asked 
specifically if the veteran's service medical or personnel 
records indicated any personality change in the veteran 
during service as a result of a personal assault and the 
examiner concluded that they did not.  The examiner concluded 
that the veteran had no psychiatric disorder other than 
marital discord and that "she does not really have any 
consistent symptoms related to a psychiatric problem."

While the veteran has submitted evidence indicating a 
possible diagnosis of a psychiatric disorder, the evidence 
does not support a nexus between a psychiatric disorder and a 
verifiable stressor.  The only evidence of record indicating 
an in-service personal assault are the veteran's own 
statements.  Nothing further has been submitted to verify the 
in-service stressor and the VA examiner specifically stated 
that the veteran's service records do not indicate the kind 
of behavior that would indicate something of that nature 
having happened to the veteran in service.  As a result, the 
veteran's claimed in-service stressor cannot be verified.  In 
addition, the most recent VA medical examination undertaken 
in December 2006 does not include a diagnosis of the veteran 
as having a psychiatric disorder, nonetheless one related to 
service.  As the medical evidence of record indicates that 
the veteran does not currently have a psychiatric disorder, 
and a valid claim cannot be made without a current diagnosis 
of a disability, the veteran's claim must be denied.  Despite 
the veteran's contentions that she currently suffers from a 
psychiatric disability due to an in-service personal assault, 
there is no medical evidence suggesting such a diagnosis or 
etiology.  While the veteran may sincerely believe that she 
has a psychiatric disability as a result of a personal 
assault in service, as a lay person, she is not competent to 
render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting a diagnosis 
of the veteran as currently having a psychiatric disability, 
the veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD) is denied.


REMAND

The veteran claims that she has left ear hearing loss as a 
result of noise exposure in service while living near the 
flight line.  This issue was remanded by the Board in June 
2006 for further development.  The further development 
required by the remand was (1) the issuance of a letter to 
the veteran asking the veteran for further information 
regarding a claimed ear surgery shortly after separation from 
service, and (2) the undertaking of a VA examination 
regarding the veteran's hearing (completed in December 2006).  
While a letter was issued to the veteran notifying the 
veteran of further development required by the Board's 
remand, no mention of the post-service ear surgery records 
was made.  The Board must remand the claim for failing to 
comply with its previous remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  With any necessary help from the 
veteran, obtain the veteran's medical 
treatment records from her ear surgery 
after separation from service.  If these 
records are unavailable, verify this fact 
in writing.  This should include the 
issuance of a letter to the veteran asking 
for additional information necessary to 
locate the specific medical records in 
question.

2.  If the records are available and once 
they are made a part of the claims file, 
schedule the veteran for a VA examination 
to include audiological testing.  The 
claims folder must be reviewed in 
conjunction with the examination and the 
examiner should make a note of such review 
in the examination report.  After the 
audiological testing is conducted, the ear 
examiner should review the veteran's 
medical records and answer the following 
question:

	Is it at least as likely as not that 
the veteran's  hearing loss is 
related to the hearing loss reported 
on one occasion during service or to 
any other event in service to include 
noise trauma?

3.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


